Title: To Alexander Hamilton from Robert Morris, 6 September 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 6th. September 1782.
Sir.

I have received your Favor dated at Albany on the 25th. of last Month, with the Enclosures. I am much obliged by your attention in the Business you allude to, and knowing that your abilities and Zeal to promote the public Good are equal to the most arduous Undertakings I have no doubt but your Endeavours will be successful.
I am Sir    Your most obedient Servant

Robt Morris
Alexr. Hamilton Esqr.Albany.

